Citation Nr: 1423649	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-06 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, dysthymic disorder, anxiety, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1960 to November 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2011.

The issues of entitlement to service connection for PTSD, depression, and bipolar disorder have been recharacterized more broadly as service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
  
In March 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  PTSD has not been shown during the pendency of the appeal.

2.  The Veteran's current psychiatric disorders are not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD, major depressive disorder, dysthymic disorder, anxiety, and bipolar disorder, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in April 2008, January 2009, and April 2009 satisfied the duty to notify provisions.  These letters notified the Veteran of regulations pertinent to the establishment of an effective date, a disability rating, and entitlement to service connection for a psychiatric disorder, to include PTSD and related stressor information.  The claim was subsequently readjudicated, most recently in an April 2013 supplemental statement of the case.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  Pursuant to the Board's March 2012 remand, more recent VA treatment records were obtained, including those from the facilities in Brownwood, Temple, and Waco, Texas, and Alexandria and Lafayette, Louisiana.  The Board also remanded the case to clarify whether the Veteran is in receipt of disability benefit from the Social Security Administration (SSA) and to obtain any related records.  On remand, the Veteran informed the RO that he is only in receipt of SSA retirement benefits and not disability benefits.  Thus, there are no SSA records to obtain.

Additionally, a VA examination was conducted in February 2013 pursuant to the Board's remand.  The record does not reflect that this examination is inadequate for rating purposes.  The report contains sufficient information for deciding the claim.  Thus, VA's duty to assist has also been met.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.

Analysis

The Veteran seeks service connection for a psychiatric disorder, to include PTSD, major depressive disorder, anxiety, and bipolar disorder, which he believes is related to his military service as a medic in the burn unit of a stateside hospital.

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

To establish service connection for PTSD, the Veteran must show: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).

A regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  These revised regulations potentially apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010).

Service treatment records, including entrance and separation examinations, are negative for any complaints, diagnoses, or treatment of a psychiatric disorder.  Service personnel records confirm that the Veteran worked in a hospital in service, although they do not confirm the burn unit specifically.  

Since 1998, VA physicians and private physicians have treated the Veteran for depression, anxiety, bipolar disorder, and PTSD symptoms.  While the diagnoses vary, they were generally attributed to marital problems, discord with his children, and/or financial stresses.

On February 2013 VA examination, major depressive disorder and dysthymic disorder were diagnosed.  The Veteran reported caring for burn victims, most of whom were soldiers returning from Vietnam, for six months during his service as an Army medic.  He recalled the soldier's scream as he bathed their burnt skin.  He requested a transfer after six months because he "couldn't take it no more."  The VA examiner expressed the opinion that caring for burn victims in a stateside hospital did not support a diagnosis of PTSD or any other anxiety disorder, because it is not related to fear of hostile military or terrorist activity.  The VA examiner also expressed the opinion that it is less likely as not that the Veteran's current psychiatric disorders are the result of his military service.  The rationale was that the Veteran denied problems with work performance during or since his military service and his current dysthymic/depressive symptoms appear to be related to a number of factors including family problems and childhood, social problems in childhood, history of alcohol dependence, and relationship problems post military.  The VA examiner explained that the Veteran sought a position as an EMT following his Army service and worked as an EMT for 12 years, suggesting a high tolerance for medical trauma following his military service.  The Veteran initially received treatment for a psychiatric disorder in 1998, 35 years after his discharge from active duty.  Treatment records show that symptoms at the time were attributed to marital problems.

In a December 2013 statement, the Veteran asserted that his post-service, 12 year tenure as an EMT had no effect on his current psychiatric disability.  Furthermore, he reiterates the contention that his current psychiatric disability is related to his military service as a stateside Army medic in the early 1960s.

In this case, the Veteran has provided competent statements regarding sights and smells of burned flesh that he observed while working as a caregiver for patients in a hospital burn unit in service, which is his claimed in-service stressor.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a claimant is competent to report observations as they come to him through his senses).  He has also provided a buddy letter from a fellow service member who competently reported listening to the Veteran's stories about the burn unit during the period of time that the Veteran was working in the burn unit.  Thus, there is credible supporting evidence that the claimed in-service stressor occurred even if it was not due to fear of hostile military or terrorist activity.  However, to substantiate the claim, there must still be sufficient evidence of a diagnosis of PTSD related to the in-service stressor.  

A psychiatric disorder, to include PTSD, major depressive disorder, anxiety, and bipolar disorder, is a complex medical condition that must be shown by competent medical evidence and diagnosed according to DSM-IV.  See 38 C.F.R. § 4.125(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  An opinion as its etiology is equally complex, especially given that a psychiatric disorder was initially diagnosed over 35 years after separation from service.

Neither the Veteran, nor his friend have shown that they are qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Thus, they are not competent to diagnose a psychiatric disorder or offer an opinion as to its etiology.  Their opinions as to diagnosis and a relationship to service are of no probative value.

As to PTSD specifically, the Board finds that, with consideration of the competent medical evidence of record, including all private and VA treatment records, the Veteran does not have PTSD, including at any time during the pendency of the appeal.  Although there are references in the treatment records to PTSD symptoms and positive PTSD screens, the Board accords the greatest evidentiary weight to the February 2013 VA examiner's opinion that the criteria for a diagnosis of PTSD has not been met.  Additionally, the examiner reviewed the claims file and noted that the Veteran has never been diagnosed with PTSD.  The examiner provided a detailed and persuasive explanation that finds support in the record as to why the Veteran does not have PTSD.  

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1131.  The evidence reflects that the Veteran does not have PTSD.  In the absence of proof of this claimed disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This is so during the pendency of the claim.  See McClain v. Nicholson 21 Vet. App. 319, 321 (2007).  Thus, service connection for PTSD is not warranted.

As to a psychiatric disorder other than PTSD, the most probative competent medical evidence of record pertaining to causation or a nexus to service consists of the February 2013 VA examiner's expert opinion.  The other competent medical evidence of record attributes the Veteran's psychiatric disorders to marital problems, discord with his children, and/or financial stresses.

The February 2013 VA examiner, a clinical psychologist, explained that the Veteran's current psychiatric disorders are not related to his service primarily because they had their onset over 35 years after separation from service, during which time the Veteran worked as a civilian EMT for over 12 years.  The opinion constitutes competent and persuasive medical evidence with respect to the onset of the current psychiatric disorders and any nexus to service, which opposes rather than supports the claim.  Additionally, the medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.  The examiner considered the Veteran's theory but found that there was not such relationship to service.

In consideration of this evidence, the Board finds that the Veteran's current psychiatric disorders are not related to his military service.  Thus, for psychiatric disorders other than PTSD, service connection is also not warranted.

In sum, the preponderance of the evidence is against the claim for a psychiatric disorder, to include PTSD, major depressive disorder, dysthymic disorder, anxiety, and bipolar disorder; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER
 
Service connection for a psychiatric disorder, to include PTSD, major depressive disorder, dysthymic disorder, anxiety, and bipolar disorder, is denied.



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


